SANDSTROM, Justice,
concurring specially.
[¶ 28] Although I generally agree with the majority opinion, I write separately to identify as dicta — statements unnecessary to resolve the case before us — those pronouncements in ¶ 23 which seek to define standing requirements for N.D.C.C. § 51-15-09, the private right of action under the Consumer Fraud Law. That those standing pronouncements are dicta is established by the majority’s statement in ¶ 24: “In this posture, we assume [for the sake of argument] that Ackre has standing to make his unlawful practice claim.... ”
[¶ 29] North Dakota’s Consumer Fraud Law, N.D.C.C. ch. 51-15, was enacted by the 1965 Legislative Assembly at the request of Attorney General Helgi Johanneson, who explained that the bill was patterned after the Minnesota law. Hearing on H.B. 568 Before the House Industry and Business Comm., 39th N.D. Legis. Sess. (Jan. 20, 1965) (testimony of Helgi Johanneson, Attorney General). The minutes reflect that other laws were inadequate to stop fraudulent business conduct. Id. The bill authorized the attorney general to take action in the public interest.
[¶ 30] Years after the original enactment, the legislature adopted amendments to N.D.C.C. § 51-15-09 to provide for a private right of action. Hearing on H.B. 1255 Before the Senate Judiciary Comm., 52nd N.D. Legis. Sess. (March 12, 1991) *354(testimony of Dave Huey, Assistant Attorney General) (limited resources of attorney general justified private right of action). North Dakota adopted private right of action language that was much broader than that of Minnesota. Compare N.D.C.C. § 51-15-09 and Minn.Stat. Ann. § 8.31. The concept is sometimes referred to as a “private attorney general.” See, e.g., Data Processing Service v. Camp, 397 U.S. 150, 154, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970) (“a reliable private attorney general to litigate the issues of the public interest in the present case”).
[¶ 31] States have differed as to the prerequisites for private action under state consumer protection acts and remedies available. See, e.g., Bob Cohen, Annotation, Right to Private Action Under State Consumer Protection Act — Preconditions to Action, 117 A.L.R.5th 155 (2004); Bob Cohen, Annotation, Right to Private Action Under State Consumer Protection Act — Equitable Relief Available, 115 A.L.R.5th 709 (2004).
[¶32] These are issues that are not necessary to resolve this case.
[¶ 33] DALE V. SANDSTROM